August 18, 2011 Christian Windsor, Special Counsel Securities and Exchange Commission Washington, DC20549 RE:File No. 001-16413 First Century Bancorp – Comment Letter dated August 9, 2011 Dear Mr. Windsor: As previously discussed with SEC Staff, First Century Bancorp will respond to the referenced comment letter on or before September 9, 2011.We appreciate you exending the time for our response. If you need to contact me, I can be reached at 770-280-0857.Thank you. Sincerely, /s/Denise Smyth Chief Financial Officer
